801 F.2d 395Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy Lamont WILLIAMS, Plaintiff-Appellant,v.E.M.  GRIZZARD;  Dave Bass;  Edward Jones, Defendants-Appellees.
No. 86-6634.
United States Court of Appeals, Fourth Circuit.
Submitted July 29, 1986.Decided Sept. 23, 1986.

Timothy Lamont Williams, appellant pro se.
E.D.Va.
AFFIRMED.
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Timothy Lamont Williams, a Virginia inmate, appeals the district court order dismissing his 42 U.S.C. Sec. 1983 claim for failure to exhaust administrative remedies.  Acting pursuant to 42 U.S.C. Sec. 1997, the United States District Court for the Eastern District of Virginia continued proceedings for 90 days to permit administrative resolution of Williams' grievance.  The court directed Williams to file a statement regarding exhaustion within 100 days, and warned that failure to report on exhaustion would result in dismissal pursuant to Fed.  R. Civ. P. 41(b).  The district court dismissed the case upon expiration of the 100 day period, Williams not having complied with the court's order.


2
The district court could properly require Williams to demonstrate exhaustion of administrative remedies under 42 U.S.C. Sec.   1997.  The court's dismissal of Williams' complaint, without prejudice, when Williams failed to comply with its order that he establish exhaustion, was not an abuse of discretion.  Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and affirm the judgment below.


3
AFFIRMED.